Per Curiam.
The order appealed from is affirmed. The opinion of the vice-chancellor sufficiently vindicates his result. We have only to add that McDermott v. Woodhouse did not hold anything to the contrary. It expressly recognized the power of our courts to gather in, and control the disposition of, the assets of a foreign corporation found within this state. Irwin v. Granite State Provident Association, 56 N. J. Eq. 244 It happened in the last-cited case that there was also a domiciliary receiver, but, obviously, that was not a condition precedent to the appointment of a receiver in this state to secure or preserve the assets.
The order’ is affirmed, with costs.
For affirmance — The Ciiiee-Justice, Swayze, Tkehchard, Parker, Bergex, Mixturx, Kalisch, Black, White, Hep- ‘ pexheimer, Williams, Taylor — 12.
For reversal — None.